Citation Nr: 0934110	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

In an April 1981 rating decision, the Veteran was granted 
entitlement to a special home adaptation grant based on 
service-connected blindness in both eyes with visual acuity 
of 5/2000 or less.  

A letter dated April 30, 1982 from VA Loan Guaranty Division 
to VAMC indicated the Veteran applied for and received 
benefits under PL 80lb ($5,000 Special Home Adaptations 
Grant).

Rating decisions dated March 1997 and October 1999 determined 
entitlement to Special Home Adaptation Grant was established 
based on service-connected blindness in both eyes with visual 
acuity of 5/2000 or less.

In a January 2007 claim for specially adapted housing 
submitted by the Veteran's representative, the special home 
adaptation grant is acknowledged, however, it is claimed the 
Veteran "never used" the grant.  As such, the issue of 
entitlement to a special home adaptation grant is REFERRED to 
the RO for the appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for 
enucleation of both eyes, evaluated as 100 percent disabling; 
post traumatic stress disorder, evaluated as 50 percent 
disabling; residuals of a shrapnel wound to the right arm, 
evaluated as 40 percent disabling; residuals of a shrapnel 
wound to the right hand, evaluated as 20 percent disabling; 
residuals of brain trauma with hearing loss and tinnitus, 
evaluated as 10 percent disabling; traumatic arthritis of the 
right knee, evaluated as 10 percent disabling; scars due to 
residuals of shrapnel wounds of the right knee, evaluated as 
10 percent disabling; and, residuals of shrapnel wounds to 
the buttocks, head, and face, all evaluated as non-
compensably disabling.

2.  The Veteran's service-connected disabilities do not cause 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing are not met. 38 
U.S.C.A. §§  2101 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 3.350(a)(2), 3.809, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

As will be discussed in the following decision, VCAA notice 
is not required here because the issue presented involves a 
claim that cannot be substantiated as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).


The Merits of the Claim

Criteria

Financial assistance in acquiring specially adapted housing 
may be extended to a Veteran who is entitled to compensation 
under Chapter 11 for permanent and total disability due to: 

1) the loss, or loss of use, of both lower extremities, 
such as to preclude  locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 
        
2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or 
        
3) loss or loss of use of one lower extremity together 
with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 
        
4) loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity 
which so affects the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair. 

38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, under Chapter 11, will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  38 C.F.R. §§  3.350(a)(2), 
4.63.

The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Id.

Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremities of 31/2 inches or more, 
will be taken as loss of use of the hand or foot involved.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent, foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot. Id.

Background and Analysis

The Veteran contends that he is entitled to specially adapted 
housing due blindness and injury to the right lower 
extremity.  The competent medical evidence of record does not 
show that the Veteran meets the specified criteria for 
issuance of a certificate of eligibility for assistance in 
acquiring specially adapted housing.  As such, the Veteran's 
claim must be denied.

As noted above, a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is warranted if the Veteran is entitled to 
compensation for permanent and total service-connected 
disability due to: 1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; 3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury or the loss or loss of use of one 
upper extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or 4) the loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  38 C.F.R.   § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d).

The Veteran is currently service-connected for enucleation of 
both eyes, evaluated as 100 percent disabling; post traumatic 
stress disorder, evaluated as 50 percent disabling; residuals 
of a shrapnel wound to the right arm, Muscle Groups V and II, 
severe, evaluated as 40 percent disabling; residuals of a 
shrapnel wound to the right hand, Muscle Group IX, moderately 
severe, evaluated as 20 percent disabling; residuals of brain 
trauma with hearing loss and tinnitus, evaluated as 10 
percent disabling; traumatic arthritis of the right knee, 
evaluated as 10 percent disabling; scars due to residuals of 
shrapnel wounds of the right knee, evaluated as 10 percent 
disabling; residuals of shrapnel wounds to the buttocks, 
head, and face, all evaluated as non-compensably disabling.

In June 2007, the Veteran underwent a VA examination.  The 
examiner stated the Veteran did not use an assistance device 
due to his right lower extremity.  The examiner did note the 
Veteran used a cane for guidance due to blindness.  

Upon examination, the Veteran's range of motion of the knee 
joints was within normal limits.  The joint function of the 
right knee was additionally limited by pain, fatigue, 
weakness, and incoordination after repetitive use.  The 
anterior and posterior cruciate ligament stability test, the 
medial and lateral collateral ligament stability test, and 
the medial and lateral meniscus test of the right knee were 
all within normal limits.  The examiner stated there were no 
signs of lowered endurance or impaired coordination and the 
muscle injury did not affect the function of the particular 
body part it controlled.

For the left knee, range of motion was within normal limits 
and the joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use. All tests of stability of the left knee were 
within normal limits.  The neurological examination of the 
lower extremities revealed motor and sensory function were 
within normal limits. 

The Veteran was diagnosed with limitation of function of the 
right lower extremity.  The subjective factors were pain and 
stiffness of the right knee reported by the Veteran.  The 
objective factors were right knee x-ray findings which 
indicated degenerative arthritic changes.  The Veteran was 
diagnosed with arthritis of the right knee due to trauma with 
residual shell fragment wound scars.  

In this case, the Veteran has blindness in both eyes.  
However, there is no evidence of the anatomical loss or loss 
of use of one lower extremity, or the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the function of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or the loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affect the function of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

The June 2007 VA examination indicated the Veteran did have 
limitation of function of the right lower extremity, however, 
there was no evidence of any effect on the function of 
balance or propulsion as to preclude locomotion without the 
aid of assistive devices.  

There is no evidence of ankylosis, as the June 2007 VA 
examination indicated range of motion within normal limits. 
There is further no evidence of a shortening of the 
extremities or complete paralysis of the external popliteal 
nerve.  All stability and neurological testing was within 
normal limits, and while the examiner noted the Veteran used 
a cane, it was for ambulating due to blindness, not as an 
assistive device for balance or propulsion. 

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing to any Veteran, no matter how deserving or 
needy she may otherwise be. Under these circumstances, 
entitlement to specially adapted housing is not established. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to specially adapted housing is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


